DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stasz et al. (US 4862890) (“Stasz”) in view of Herczog (US 4232676) and in further view of Stasz (US 4674498) (“Stasz ‘498”).
Regarding claim 1, Stasz teaches an electrosurgery blade comprising: a non-conductive planar member (ceramic blank 10, Figs. 1 and 5) having opposite planar sides with top non-cutting opposing elongated edges and bottom opposing elongated edges (see proximal/distal portions of edges as shown in Figs. 1 and 5, see also blunt edge as discussed in col. 3, lines 22-25; it is noted that “top” and “bottom” are relative to the orientation of the blade to the observer) and a cutting tip (see distal end of blank 10); and a conductive layer (34/36/38) located on at least one of the opposite planar sides wherein the conductive layer lies adjacent to at least one of the opposing edges of 
Herczog teaches a non-conductive planar member (see blade 10, Figs. 1a-1b and 2) having a conductive layer (see electrodes E and E’) and a cutting tip (see cutting edge portion 11), wherein the conductive layer either covers the cutting tip (as shown in Fig. 2) or does not cover the cutting tip (as shown in Figs. 1a-1b). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the blade as taught by Stasz to have the conductive layer spaced apart at the cutting tip such that the conductive layer does not cover the cutting tip in light of Herczog, the motivation being to localize current concentrations on the blade as desired for the specific treatment being performed such as severing tissue versus general cauterization (see also tip portion in Stasz: Fig. 4, for example). However, Stasz in view of Herczog fails to teach wherein the conductive layer extends over a portion of the top opposing elongated edge.
Stasz ‘498 teaches an analogous electrosurgical blade (Fig. 5 and 6) wherein the conductive layer 104 and 106 extends across top edges each opposite planar side (see tapered part of each side shown in Fig. 7) of insulative support 102 to the opposite respective side (see Figs. 6 and 7, it is noted that “top” is relative to the orientation of the blade to the observer). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the conductive layer as taught by Stasz in view of Herczog to extend over the edges of the planar sides as taught by 
Regarding claim 2, Stasz further teaches wherein said non-conductive planar member comprises a ceramic (see col. 3 lines 14-15).
Regarding claim 3, Stasz further teaches wherein the conductive layer comprises at least one of a gold or a silver (see col. 3 lines 33-34).
Regarding claim 5, Stasz further teaches wherein said conductive layer forms a closed loop shaped portion on at least one of the opposite planar sides wherein the closed loop shaped portion has an open interior through which the non-conductive opposite planar side is exposed (see loops 34/35, Fig. 5).
Regarding claim 7, the modification of Stasz in view of Herczog and Stasz ‘498 further teaches wherein the conductive layer is on both opposite planar sides of the non-conductive planar member such that is forms a closed loop shaped portion of the conductive layer on each side of the non-conductive planar member (see Stasz Fig. 5) and the conductive layer further covers the non-cutting top opposing elongated edges of the non-conductive planar member such that it joins the closed loop portions located on each of the opposite planar sides (this occurs as a result of the above modification).
Regarding claim 8, Stasz further teaches wherein the conductive layer further comprises a rectangular shaped portion (36) extending from the closed loop shaped portion.
Regarding claim 9, Stasz further teaches a shaft (see proximal end of the blade, Fig. 5) in communication with an end of the rectangular shaped portion of the conductive layer located opposite the closed loop portion of the conductive layer .

Claims 10-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shvetsov et al. (US 20110190768) (“Shvetsov”) in view of Stasz and in further view of Cook (US 5241990).
Regarding claim 10, Shvetsov teaches an electrosurgery blade assembly (see Figs. 1-3) comprising: a planar member having opposite planar sides with opposing elongated edges and a cutting tip (see electrode 11); and a tube member (vacuum tube 16, see also [0031]) having a hollow tubular shaped opening contained therein (see lumen within vacuum tube 16, Fig. 2) and a slot contained therein (see annotated Figure 2 below, see also “crescent shaped” in [0028]) such that the slot is in communication with the conductive surface of the electrode tip (the slot and electrode are in fluid communication with one another by virtue of the air between them, see Fig. 2 below). However, Shvetsov fails to teach the tube member as being non-conductive, a non-conductive planar member, a conductive layer located on at least one side of the opposite planar sides wherein the conductive layer lies adjacent to at least one of the opposing elongated edges of the non-conductive planar member, and wherein the slot is positioned over at least a portion of the conductive layer such that the slot is in communication with the conductive layer.

    PNG
    media_image1.png
    673
    571
    media_image1.png
    Greyscale

Stasz teaches an analogous electrosurgery blade assembly including a non-conductive planar member (ceramic blank 10, Figs. 1 and 5) having a conductive layer (34/36/38) located on at least one side of the opposing planar sides wherein the conductive layer lies adjacent to at least one of the opposing edges of the non-conductive planar member (as shown in Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have replaced the electrode as taught by Shvetsov with a ceramic blank having conductive traces as taught by Stasz, the motivation being to reduce the overall capacitance of the blade, and therefore reduce energy waste during power delivery (see Stasz col. 1 lines 54-63). In light of the modification, the slot would be positioned over, and in fluid communication with at least a portion of the conductive layer (see slot positioned over uninsulated portion 12 of electrode 11 as shown in Fig. 3 of Shvetsov). However, Shvetsov in view of Stasz fails 
Cook teaches a probe channel (see 125, Figs. 8-9) for use in irrigation and aspiration (see col. 7, lines 50-65, see also col. 7, line 66-col. 8, line 3) comprising a ceramic composition such as silica glass (see col. 8, lines 4-13). Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing to modify the device as taught by Shvetsov in view of Stasz such that the tube member was comprised of a ceramic, non-conductive material such as silica glass in order to provide the benefit of having an inert or non-reactive material to the human anatomy as evidenced by Cook (col. 8, lines 4-6), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claims 11 and 13, the modified device as taught by Shvetsov in view of Stasz and Cook further teaches wherein the slot of the non-conductive tube member is also positioned over at least a portion of the non-conductive planar member (16 is positioned over the blade as evidenced by Shvetsov Fig. 3) and further teaches wherein at least a portion of an outer surface of the non-conductive tube member is located on each of the opposite planar sides of the non-conductive planar member (the lateral sides of vacuum tube 16 are located on either side of the blade).
Regarding claim 12, Shvetsov in view of Stasz and Cook further teaches wherein the non-conductive tube member comprises a ceramic (see Cook: col. 8, lines 4-13).
Regarding claim 14, the modified device as taught by Shvetsov in view of Stasz and Cook is considered capable of the claimed functionality since the opening is 
Regarding claims 15-17, Stasz teaches similar limitations as discussed above in the rejection of claims 2, 3, and 5, the motivation for further modification being substantially similar to that given for the rejection of claim 10 above.
Regarding claim 19 and 20, Kornerup in view of Stasz and Cook teaches similar limitations as discussed above in the rejection of claims 13 and 14.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shvetsov in view of Stasz, Cook, and in further view of Stasz ‘498.
Regarding claim 18, Shvetsov in view of Stasz and Cook teaches all the limitations of claim 17 for which claim 18 is dependent upon with Stasz further teaching wherein the conductive layer is on both opposite planar sides of the non-conductive planar member (see Stasz Fig. 5). However, Shvetsov in view of Stasz and Cook fails to teach wherein the conductive layer covers a portion of the opposing elongated edges located on a top of each of the opposite planar sides such that it joins the elongated closed loop portions located on each of the opposite planar sides.
Stasz ‘498 teaches an analogous electrosurgical blade (Fig. 5 and 6) wherein the conductive layer 104 and 106 extends across top edges each opposite planar side of insulative support 102 (see tapered part of each side shown in Fig. 7) throughout the length of the edge to the opposite respective side (see Figs. 6 and 7, it is noted that “top” is relative to the orientation of the blade to the observer). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified .
Response to Arguments
Applicant's arguments filed 16 November 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s argument directed to Stasz in view of Herczog and Stasz ‘498 failing to teach or suggest top non-cutting opposing edges of the non-conductive member as required by the newly amended claims (see Remarks pgs. 5-6), the Examiner respectfully disagrees. The Examiner contends that Stasz ‘890 teaches the top and bottom edges as being blunt (as disclosed in col. 3, lines 22-25 and Figs. 1 and 5) and therefore it is the Examiner’s position that since the edges are not sharpened it is within the broadest reasonable interpretation of “non-cutting” in the physical attribute sense of the term. The Examiner additionally notes that “non-cutting” is dependent upon how the blade is used, specifically the pressure applied on tissue by the blade edges and hardness/softness of the tissue being operated upon.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention (see Remarks pgs. 6-8), it is noted that the features upon which applicant relies (i.e., the tube coming into contact with the electrode as argued on pg. 8 of Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, the claim recites “the slot in communication with the conductive layer” and therefore the Examiner contends that fluid communication by virtue of the air between the two components as taught by the above combination is within the broadest reasonable interpretation of “in communication with” and therefore meets the newly added claim limitations of claim 10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                        /JAYMI E DELLA/Primary Examiner, Art Unit 3794